*441Dissenting Opinion by
Me. Justice Bell:
Plaintiff on September 3, 1948, while riding as a passenger in a taxicab owned by Anthony John Kosir, suffered personal injuries. On September 1, 1950, plaintiff brought an action of trespass against Steelton Taxicab Company and in his complaint described defendant as a Pennsylvania corporation. No such corporation was in existence and if a verdict and judgment had been obtained against the defendant corporation, it would have been absolutely void.
On October 17,1950, after the statute of limitations had expired, plaintiff presented a petition and rule to show cause why his complaint should not be amended to change the name of the defendant to “Anthony John Kosir, an Individual trading as Steelton Taxicab Co.” Plaintiff in 1948 could have ascertained from the Prothonotary’s office that Anthony John Kosir was trading as Steelton Taxicab Co. and had so registered under the Fictitious Names Act. Plaintiff in 1948-50 could also have ascertained from the corporation records that there was no Pennsylvania corporation in existence by the name of Steelton Taxicab Company. The lower court discharged plaintiff’s rule to show cause and this appeal followed.
The law is clearly settled that after the statute of Limitations has run an amendment will be allowed if its effect is merely to correct the name under which the right party was sued, but will not be allowed if its effect is to introduce a new cause of action or bring in a now party or change the capacity in which the defendant is sued where such change imposes for the first time a personal liability: Bender v. Penfield, 235 Pa. 58, 83 A. 585; Markowitz v. Ararat Dye Works, 73 Pa. Superior Ct. 129; Girardi v. Laquin Lumber Co., 232 Pa. 1, 81 A. 63; Shenandoah Borough v. Philadelphia, 367 Fa. 180, 79 A. 2d 433; Davis v. Cohen & Co., Inc., 268 *442U.S. 638; Gozdonovic v. Pleasant Hills Realty Co., 357 Pa. 23, 53 A. 2d 73; Miller v. Jacobs, 361 Pa. 492, 65 A. 2d 362.
The effect of the proposed amendment was not a change of form but a change of substance. If a verdict and judgment were obtained against the original defendant no levy or execution could be made or had against Kosir or his assets; if the amendment were allowed and a verdict and judgment obtained by plaintiff, Kosir’s assets could be taken in execution.
The majority rely upon McGinnis v. Valvoline Oil Works, Ltd., 251 Pa. 407, 96 A. 1038 and Gozdonovic v. Pleasant Hills Realty Co., 357 Pa. 23, 53 A. 2d 73, which are clearly distinguishable. In those cases the defendant was referred to as a corporation and the amendment changed this to a partnership association or entity. The distinction is apparent from the opinion of Mr. Justice Steen in Gozdonovic v. Pleasant Hills Realty Co., 357 Pa., supra, in which he said: “It is to be noted that plaintiff did not attempt to bring in as defendants the individual members of the partnership; this clearly would not have been permissible (Girardi v. Laquin Lumber Co., 232 Pa. 1, 81 A. 63). The defendant newly named under the amendment was merely the partnership entity. It is always permissible to prosecute an action against a partnership in its firm name instead of against the individuals trading as the partnership: Pa. R.C.P. 2128 (a); see also Pa. R.C.P. 2132 (a); in such case the judgment obtained does not impose liability upon the individual partners nor permit of execution being, issued against their individual property : Tonge v. Item Publishing Co., 244 Pa. 417, 425, 91 A. 229, 231, 232; Shelansky v. Weinfeld & Son, 82 Pa. Superior Ct. 180, 182. . The amendment as Allowed, therefore, did not substitute any new parties upon whom liability, could.be imposed; the.action was still directed *443against the entity which was Kartub’s employer, and the designation of the entity could properly be changed from that of corporation to partnership: McGinnis v. Valvoline Oil Works, 251 Pa. 407, 96 A. 1038; 121 A.L.R. 1329 et seq.”
Girardi v. Laquin Lumber Co., 232 Pa. 1, 81 A. 63, is analogous and controlling. The Court there said (page 2) : “This appeal is from an order discharging a rule to amend the record by making new parties defendants after the statute of limitations had become a bar to a new action. The action was brought against the Laquin Lumber Company, a corporation. The amendment proposed was to name as defendants a partnership, composed of six persons, trading as the Laquin Lumber Company. The allowance of the amendment would have brought new parties on the record. Under the rule established by our cases this cannot be done. . . . If the effect of the amendment is to correct the name under which the right party is sued, it will be allowed; if it is to bring in a new party it will be refused: Wright v. Copper Co., 206 Pa. 274.”
Moreover, the fact that process was served upon the agent of the party whom the amendment seeks to now make a party of record does not give the Court jurisdiction: Davis v. Cohen & Co., Inc., 268 U.S. supra; Markowitz v. Ararat Dye Works, 73 Pa. Superior Ct., supra; White Co. v. Fayette Auto Co., 43 Pa. Superior Ct. 532.
In Davis v. Cohen & Co., Inc., the amendment sought unsuccessfully to substitute, after the expiration of the statute of limitations, the Director General of Railroads who had taken over the New York, New Haven & Hartford R.R. Co., as the representative of the United States. The Supreme Court of the United States said (page 641) : “And it is immaterial that, as admitted at bar, the service of the writ against the Railroad Com*444pany was made upon a clerk upon whom process against the Director General might have been served if the suit had been brought against him.”
It is clear that the right party was never sued. A non-existent corporation was sued; the suit against it and any verdict and judgment recovered therein would have been worthless and an absolute nullity; a suit void ab initio cannot be amended after the statute of limitations has expired by bringing in a new party, even though the new party was trading under the same name as the original party defendant and might have been originally sued.
I would affirm the judgment of the lower court.
MCr. Justice Hobace Steen joins in this dissenting opinion.